United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, CADMAN PLAZA
STATION, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1120
Issued: November 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 22, 2019 appellant, through counsel, filed a timely appeal from a March 22, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 22, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left foot/ankle
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On June 5, 2018 appellant, then a 51-year-old letter carrier, filed a notice of recurrence
(Form CA-2a) alleging that she sustained a recurrence of disability on May 3, 2018. She had
originally injured her left foot and ankle on February 26, 2018 when she tripped over a light fixture
on the ground while in the performance of duty, which OWCP accepted for left foot strain under
File No. xxxxxx448. Appellant had resumed her normal duties on April 30, 2018 and filed a
recurrence claim three days later. She stated that her left foot was swollen from walking and
ascending and descending steps while in the performance of duty. Appellant indicated that at first
she was able to perform her duties, but as the day went on she felt pain and swelling that increased
over the following three days. She stopped work on May 3, 2018.
On June 5, 2018, appellant informed the employing establishment that her work caused her
ankle and foot to swell and have pain.
An x-ray dated May 7, 2018 revealed no evidence of fracture or dislocations of the left
ankle or left foot. Paracervical muscle spasm of the left ankle was noted.
In a May 8, 2018 report, Dr. Pushp R. Bhansali, an orthopedic surgeon, diagnosed internal
derangement of the left ankle with post-traumatic swelling and contusion/sprain of the left foot.
In a prescription note dated May 31, 2018, he indicated that appellant was seen that day for a workrelated injury to the left ankle. On May 31, 2018 Dr. Bhansali advised that appellant could not
return to work until her next appointment on June 14, 2018.
In a development letter dated June 27, 2018, OWCP notified appellant that it was
converting her recurrence claim to a claim for a new occupational disease because the alleged
injury occurred as a result of a new work exposure due to repetitive work over the course of three
days. It advised her of the deficiencies of her claim and instructed her as to the factual and medical
evidence necessary to establish her claim. OWCP afforded appellant 30 days to submit additional
evidence and respond to its inquiries.
In response, appellant submitted a July 20, 2018 prescription note from Dr. Bhansali who
reiterated that she injured her left foot and ankle and needed a magnetic resonance imaging (MRI)
scan of her left ankle to determine the extent of her injury.
By decision dated July 31, 2018, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
left foot/ankle condition(s) and the accepted factors of her federal employment.
In an attending physician’s report (Form CA-20) dated July 26, 2018, Dr. Bhansali
reiterated his diagnoses and advised appellant to stay off work until her next visit on
August 9, 2018. He checked a box marked “yes,” indicating his belief that the conditions were
caused or aggravated by her federal employment.

2

On August 8, 2018 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
In an August 16, 2018 prescription note, Dr. Bhansali diagnosed contusion sprain of left
foot and ankle and continued to advise that appellant was not able to return to work. In an attending
physician’s report (Form CA-20) dated August 27, 2018, he reiterated his diagnoses and advised
appellant to “stay off work until her next appointment.” Dr. Bhansali checked a box marked “yes,”
indicating his belief that the conditions were caused or aggravated by her federal employment.
On December 6, 2018 Dr. Siddhartha Sharma, a podiatrist, diagnosed left ankle
derangement, left ankle joint effusion, left ankle osteochondral lesion of medial talar dome with
high-grade cartilage loss, left ankle thickening of anterior talofibular ligament and calcaneofibular
ligament, left ankle instability, left ankle ligamentous laxity, left ankle Achilles tendinosis with
interstitial tear, left ankle plantar fascia partial-thickness tear of central and lateral bands, left ankle
posterior tibial tendon tendinosis with interstitial tear, and sinus tarsi syndrome. He asserted that
appellant was undergoing physical therapy which was not improving her symptoms and opined
that she was totally disabled.
During the telephonic hearing held on January 10, 2019 before an OWCP hearing
representative, appellant provided testimony and the hearing representative held the case record
open for 30 days for the submission of additional evidence.
Appellant subsequently submitted an x-ray of the left foot dated March 16, 2018 which
showed mild hallux valgus with degenerative changes at the first metatarsophalangeal (MTP) joint,
pes planus, hammertoes, degenerative change midfoot, and large plantar calcaneal spur and small
posterior calcaneal enthesophyte.
Appellant also submitted an MRI scan of the left ankle dated October 25, 2018, which
demonstrated osteochondral lesion of the medial talar dome with high-grade cartilage loss, marrow
edema, cystic change, and 1 mm of inferior articular depression, mild thickening of the anterior
talofibular ligament and calcaneofibular ligament consistent with previous low-grade partial
thickness tear, osteoarthritis of the talonavicular and calcaneocuboid joint, plantar fasciitis, atrophy
of the abductor digit minimi, Ganglion cyst, sinus tarsi edema, Achilles tendinosis, tendinosis and
interstitial tear of the distal posterior tibial tendon, and evidence of pes planus.
Appellant further submitted physical therapy treatment notes dated March 23, 2018
through January 16, 2019.
In reports dated February 18, March 23, April 27, August 17, October 1 and 31, and
November 30, 2018, Dr. Nitin Narkhede, a general practitioner, diagnosed left foot and ankle
sprain and asserted that appellant was injured at work on February 26, 2018 due to tripping on a
light fixture.
On January 31, 2019 Dr. Sharma reiterated his diagnoses and reported that appellant
wanted to move forward with surgery since she had not made any improvement with conservative
therapy.

3

By decision dated March 22, 2019, OWCP’s hearing representative affirmed the July 31,
2018 decision.4
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.6 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
4

The hearing representative advised her to consider pursuing a claim expansion and any resultant recurrent
disability based on new imaging studies and medical opinion found in her previously accepted claim, under OWCP
File No. xxxxxx448.
5

Supra note 2.

6
K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
7

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

8

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
9

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, supra note 8.

4

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left foot/ankle
condition causally related to the accepted factors of her federal employment.
Appellant had a previously accepted left foot and ankle condition she sustained on
February 26, 2018 when she tripped over a light fixture on the ground. OWCP accepted left foot
and ankle sprain under OWCP File No. xxxxxx448. Appellant alleged that she reinjured her left
foot and ankle after she resumed her normal work duties from April 30 to May 3, 2018.
In support of her claim, appellant submitted reports from Dr. Bhansali. In his May 8 and
31, 2018 reports, Dr. Bhansali noted that she was seen that day for a work-related injury to her left
ankle and diagnosed internal derangement of the left ankle with post-traumatic swelling and
contusion/sprain of the left foot. However, he failed to identify the specific employment factors
alleged by appellant or provide a pathophysiological explanation as to how those activities either
caused or contributed to her diagnosed condition.13 The Board has consistently held that
rationalized medical opinion evidence is particularly necessary when there are preexisting
conditions involving the same body part,14 and has required medical rationale differentiating
between the effects of the work-related injury and the preexisting condition in such cases.15
Therefore, these reports are insufficient to establish causal relationship between appellant’s
diagnosed left ankle condition and the accepted employment factors.
In a subsequent report dated July 26, 2018, Dr. Bhansali checked a box marked “yes,”
indicating that appellant’s conditions were caused or aggravated by the employment activity. The
Board has held that a checkmark or affirmative notation in response to a form question on causal
relationship is insufficient, without medical rationale, to establish causal relationship.16 The Board
finds that this report is also insufficient to meet appellant’s burden of proof
Appellant was also followed by Dr. Sharma, who diagnosed multiple left ankle conditions
on December 6, 2018, and Dr. Narkhede, who had treated her for her previously accepted

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
13

Supra note 10.

14

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

15

See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017);
P.O., Docket No. 14-1675 (issued December 3, 2015).
16

See H.A., Docket No. 18-1466 (issued August 23, 2019); K.T., Docket No. 15-1758 (issued May 24, 2016).

5

February 26, 2018 employment injury. As neither physician addressed causal relationship, their
reports are of no probative value on the issue of causal relationship.17
Appellant further submitted diagnostic imaging studies in the form of x-rays dated
March 16 and May 7, 2018 and an MRI scan dated October 25, 2018 in support of her claim. The
Board has held that diagnostic studies lack probative value as they do not provide an opinion on
causal relationship between the employment factors and her diagnosed conditions.18
Additionally, appellant submitted a series of physical therapy treatment notes into the
record. The Board has held that medical reports signed solely by a physical therapist are of no
probative value as such health care providers are not considered physicians as defined under FECA
and are therefore not competent to provide medical opinions.19 Consequently, their medical
findings and/or opinions will not suffice for purposes of establishing entitlement to FECA
benefits.20
As appellant has not submitted any rationalized medical evidence to support her claim that
she sustained a left foot/ankle condition causally related to the accepted employment factors, she
has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left foot/ankle
condition causally related to the accepted factors of her federal employment.

17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

18

See I.C., Docket No. 19-0804 (issued August 23, 2019).

19

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law); J.M., 58 ECAB 448 (2007)
(physical therapists are not considered physicians under FECA).
20

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

